Exhibit 10.29

 

Generac Holdings Inc.
Amended & Restated 2010 Equity Incentive Plan

 


PERFORMANCE SHARE AWARD AGREEMENT

 

Upon acceptance by you through the online acceptance procedures set forth at
www.computershare.com (“Computershare”), this Performance Share Award Agreement
(this "Agreement") is made effective as of the date set forth on your online
award acceptance page on Computershare (“Grant Date”), which is incorporated by
reference herein, between Generac Holdings Inc., a Delaware corporation (the
"Company") and you (the "Participant"). Unless otherwise indicated, any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the Plan.

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Generac Holdings Inc. Amended & Restated
2010 Equity Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Award Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan;

 

WHEREAS, the Company has adopted the Generac Power Systems, Inc. Executive
Change in Control Policy (the “CIC Policy”); and

 

WHEREAS, the Compensation Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the performance share
award provided for herein to the Participant pursuant to the Plan and the terms
set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.     Performance Share Award. Subject to the terms and conditions of the Plan
and this Agreement, the Company hereby grants to the Participant a certain
number of Shares of the Common Stock of the Company as set forth on the
Participant’s online award acceptance page on Computershare (the “Performance
Shares”), which shall vest and become nonforfeitable in accordance with Section
2 hereof.

 

2.     Vesting of Performance Shares.

 

(a)     Cliff Vesting Schedule. Subject to the Participant’s continued service
through the vesting date and, second, Company performance relative to the
performance metrics set forth on Exhibit B, anywhere from zero (0%) to two
hundred percent (200%) of the Performance Shares shall vest at the conclusion of
the performance period set forth on Exhibit B.

 

(b)     Termination of Service. Notwithstanding Section 2(a) hereof, upon a
termination of the Participant’s service by the Company for any reason (except
as set forth in Section 2(c), Section 2(d) and Section 2(e) ), the Performance
Shares, to the extent not then vested, shall immediately be forfeited by the
Participant without consideration.

 

(c)     Termination of Service for Normal Retirement. Notwithstanding Section
2(a) hereof, upon a termination of the Participant’s service by reason of Normal
Retirement, as defined below, the Participant will receive a pro-rated
Performance Share award, adjusted for actual performance, paid out in shares of
GNRC common stock within sixty (60) days of the conclusion of the applicable
Performance Period, subject to the Participant’s execution on or within the
21-day period after such payment date of an effective general release and waiver
of all claims against the Company, its Affiliates and their respective officers
and directors, substantially in the form attached hereto as Exhibit A. For
purposes of this Section 2(c), “Normal Retirement” shall mean a voluntary
termination of employment by a Participant who has attained at least sixty-five
(65) years of age and has at least twenty (20) years of service to the Company
or any of its Affiliates.

 

 

--------------------------------------------------------------------------------

 

 

(d)     Termination of Service for Death. Notwithstanding Section 2(a) hereof,
upon a termination of the Participant’s service by reason of death, any
Performance Shares, to the extent not then vested, shall vest on a pro rata
basis, assuming target performance, as of the date of Participant’s death and
shall be paid to the beneficiary designated by the Participant or, in the
absence of any such designation, to the Participant’s estate.

 

(e)     Termination of Service for Total Disability. Notwithstanding Section
2(a) hereof, upon a termination of the Participant’s service by reason of Total
Disability, as defined under the terms of the Company’s long-term disability
plan, any Performance Shares, to the extent not then vested, shall vest on a pro
rata basis, assuming target performance, as of the date of such termination of
service, subject to the Participant’s execution on or within the 21-day period
after the termination date of an effective general release and waiver of all
claims against the Company, its Affiliates and their respective officers and
directors, substantially in the form attached hereto as Exhibit A.

 

(f)     Termination of Service following a Change in Control. Notwithstanding
Section 2(a) hereof, in the event of the Participant’s Qualifying Termination
(as such term is defined in the CIC Policy), any Performance Shares, to the
extent not then vested, shall vest on a pro rata basis, assuming target
performance, as of the date of Qualifying Termination or, in the event of a
Qualifying Termination prior to a Change in Control (as defined in the CIC
Policy), upon the Change in Control, subject to the Participant’s execution on
or after the termination date of an effective general release and waiver of all
claims against the Company, its Affiliates and their respective officers and
directors, substantially in the form attached hereto as Exhibit A.

 

(g)     Modifications to Vesting Schedule. In the event that the Participant
takes an authorized leave of absence (“LOA”), the Performance Shares awarded by
this Agreement that are scheduled to vest shall be modified as follows:

 

(i) if the duration of the Participant’s LOA is sixty (60) days or less, the
vesting schedule set forth in Section 2(a) shall not be affected by the
Participant’s LOA.

 

(ii) if the duration of the Participant’s LOA is greater than sixty (60) days,
the scheduled vesting of any Performance Shares awarded by this Agreement that
are not then vested shall be deferred for a period of time equal to the duration
of the Participant’s LOA.

 

3.     Delivery of Shares. As soon as administratively practicable, but not
later than sixty (60) days (thirty (30) days in the case of vesting pursuant to
Section 2(c), Section 2(d) or Section 2(e)) following the vesting of the
Performance Shares (as described in Section 2 hereof), and upon the satisfaction
of all other applicable conditions, including, but not limited to, the payment
by the Participant of all applicable withholding taxes, the Company shall
deliver or cause to be delivered to the Participant, or in the case of
Participant’s death, Participant’s beneficiary, a certificate or other indicia
of ownership for the number of shares of common stock of the Company equal to
the number of vested Performance Shares, which may bear such legends as the
Company deems advisable pursuant to Section 9 below.

 

4.     Rights as a Stockholder. The Participant shall have none of the rights of
a stockholder of the Company until the Performance Shares vest and shares of
common stock of the Company are delivered to the Participant pursuant to Section
3 above, provided, that, the Participant shall have the right to receive
dividend equivalents with respect to the Performance Shares that become vested
in accordance with Section 2 above (the “Dividend Equivalents”). The Dividend
Equivalents, if any, shall be paid to the Participant at the same time as
delivery to the Participant, in accordance with Section 3 above, of shares of
common stock of the Company equal to the number of vested Performance Shares.

 

2

--------------------------------------------------------------------------------

 

 

5.     Restrictive Covenant Agreement. The Participant and the Company have
previously entered into a restrictive covenant agreement. Participant hereby
reaffirms his obligations under such restrictive covenant agreement and nothing
contained in this Award Agreement shall cancel, change or modify Participant’s
obligations thereunder.

 

6.     Non-Disparagement. The Participant, while providing services to the
Company and thereafter, shall not make any oral or written communication to any
Person that disparages, or has the effect of damaging the reputation of, the
Company, the Affiliates or their respective directors, officers, agents,
employees, former employees, representatives or stockholders; provided, that,
nothing in the foregoing shall preclude the Participant from disclosing any
information to Participant’s attorney or in response to a lawful subpoena or
court order requiring disclosure of information.

 

7.     Adjustment of Shares. In the event of any corporate event or transaction
(as described in Section 12.1 of the Plan), the terms of this Award Agreement
(including, without limitation, the number and kind of Performance Shares
subject to this Agreement and the shares of stock deliverable with respect to
such Performance Shares) may be adjusted as set forth in Section 12.1 of the
Plan.

 

8.     No Right to Continued Service. The granting of the Performance Shares
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the service of such Participant.

 

9.     Securities Laws/Restrictions. The issuance and delivery of shares of
common stock of the Company pursuant to this Award Agreement shall comply (or be
exempt from) all applicable requirements of law, including (without limitation)
the Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded. The Company shall not be obligated to file any registration
statement under any applicable securities laws to permit the purchase or
issuance of any shares of common stock under the Plan or Awards, and accordingly
any certificates or other indicia of ownership for shares of common stock may
have an appropriate legend or statement of applicable restrictions endorsed
thereon. If the Company deems it necessary to ensure that the issuance of shares
of common stock under the Plan is not required to be registered under any
applicable securities laws, each Participant to whom such shares of common stock
would be issued shall deliver to the Company an agreement or certificate
containing such representations, warranties and covenants as the Company may
reasonably request which satisfies such requirements.

 

10.     Transferability. Unless otherwise provided by the Committee, the
Performance Shares may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided, that, the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Performance Shares to heirs or legatees of the Participant shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof.

 

11.     Withholding. The Participant may be required to pay to the Company or
any Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the transfer of shares
of common stock and Dividend Equivalents with respect to the Performance Shares
and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.

 

3

--------------------------------------------------------------------------------

 

 

12.     Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

 

13.     Entire Agreement. This Award Agreement, including all exhibits and
referenced documents, the details of the award on the Participant’s online award
acceptance page on Computershare, and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.

 

14.     Waiver. No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

 

15.     Successors and Assigns. The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.

 

16.     Choice of Law. This Award Agreement shall be governed by the law of the
State of Delaware (regardless of the laws that might otherwise govern under
applicable Delaware principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.

 

17.     Performance Shares Subject to Plan. By entering into this Award
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan. The Performance Shares are subject to the
Plan. The terms and provisions of the Plan as it may be amended from time to
time are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.

 

18.     No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to the
Performance Shares. The Committee and the Company make no guarantees regarding
the tax treatment of the Performance Shares. Neither the Committee nor the
Company has any obligation to take any action to prevent the assessment of any
tax under Section 409A of the Code or Section 457A of the Code or otherwise and
none of the Company, any Subsidiary or Affiliate, or any of their employees or
representatives shall have any liability to a Participant with respect thereto.
If the delivery of shares of common stock pursuant to the vesting of the
Performance Shares is conditioned upon the execution of a release by the
Participant and the combined time period for the execution of the release and
the delivery of such shares overlaps the end of a calendar year, the shares of
common stock shall be delivered in the second calendar year.

 

19.     Amendment. The Committee may amend or alter this Award Agreement and the
Performance Shares granted hereunder at any time, subject to the terms of the
Plan.

 

20.     Severability. The provisions of this Award Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

21.     Signature. The Agreement is subject to Participant’s acceptance of the
terms and conditions of this Agreement. By clicking the acknowledgment button,
Participant indicates he or she (1) has been provided access to a copy of the
Plan, (2) has had the opportunity to obtain independent legal advice prior to
accepting the grant, (3) has read this Agreement and (4) agrees fully to the
terms of the Agreement. The Participant also acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Restricted Shares shall be final and conclusive.

 

4

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF RELEASE

 

A release is required as a condition for receiving the benefits provided
pursuant to the Performance Share Award Agreement between GENERAC HOLDINGS INC.
(the “Company”) and ________________ (“Participant”) dated ________ (the
“Agreement”); thus, by executing this release (“Release”), you have advised us
that you hold no claims against the Company, its predecessors, successors or
assigns, affiliates, shareholders or members and each of their respective
officers, directors, agents and employees (collectively, the “Releasees”), and
by execution of this Release you agree to waive and release any such claims,
except relating to any compensation, severance pay and benefits described in any
written agreement between you and the Company.

 

You understand and agree that this Release will extend to all claims, demands,
liabilities and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have against the Releasees in your capacity as an employee of the
Company, including, without limitation, any claims, demands, liabilities and
causes of action arising from your employment with the Releasees and the
termination of that employment, including any claims for severance or vacation
pay, business expenses, and/or pursuant to any federal, state, county, or local
employment laws, regulations, executive orders, or other requirements,
including, but not limited to, Title VII of the 1964 Civil Rights Act, the 1866
Civil Rights Act, the Age Discrimination in Employment Act as amended by the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Workers Adjustment and Retraining Notification Act
and any other local, state or federal fair employment laws, and any contract or
tort claims.

 

You understand and agree that this Release is intended to include all claims by
you or on your behalf alleging discrimination on the basis of race, sex,
religion, national origin, age, disability, marital status, or any other
protected status or involving any contract or tort claims based on your
termination from the Company. It is also acknowledged that your termination is
not in any way related to any work-related injury.

 

It also is understood and agreed that the remedy at law for breach of the Award
Agreement, any restrictive covenant agreements between you and the Company,
and/or this Release shall be inadequate, and the Company shall be entitled to
injunctive relief in respect thereof.

 

Your ability to receive payments and benefits under the terms of the Award
Agreement will remain open for a 21-day period after your Termination Date to
give you an opportunity to consider the effect of this Release. At your option,
you may elect to execute this Release on an earlier date. Additionally, you have
seven days after the date you execute this Release to revoke it. As a result,
this Release will not be effective until eight days after you execute it. We
also want to advise you of your right to consult with legal counsel prior to
executing a copy of this Release.

 

Finally, this is to expressly acknowledge:

 

 

●

You understand that you are not waiving any claims or rights that may arise
after the date you execute this Release.

 

 

●

You understand and agree that the compensation and benefits described in the
Award Agreement offer you consideration greater than that to which you would
otherwise be entitled.

 

I hereby state that I have carefully read this Release and that I am signing
this Release knowingly and voluntarily with the full intent of releasing the
Releases from any and all claims, except as set forth herein. Further, if signed
prior to the completion of the 21 day review period, this is to acknowledge that
I knowingly and voluntarily signed this Release on an earlier date.

 

Date:

     

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

Vesting Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B shall be provided by separate document and constitutes part of this
Agreement.

 